PER CURIAM:
Following a jury trial, Larneal Davis ("Davis") was convicted in the Circuit Court of Jackson County of involuntary manslaughter, leaving the scene of a motor vehicle accident, and driving while his license was revoked or suspended. He was found by the trial court to be a prior and persistent offender and sentenced. Davis appeals, alleging errors relating to the admission of blood samples and the separation of a juror during deliberations. Finding no error, we affirm. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties. Rule 30.25(b)